Citation Nr: 1705743	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to an initial compensable rating for a perforated left tympanic membrane.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1976 to May 1979.

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2004 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Houston, Texas, and Seattle, Washington.  

In May 2015, the Board issued a decision that denied entitlement to service connection for hepatitis C.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for both parties, vacated the portion of the Board decision that denied service connection for hepatitis C, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

The May 2015 Board decision also remanded the issues of entitlement to service connection for tinnitus and an initial compensable rating for a perforated left tympanic membrane for additional development.  These issues have been returned to the Board for further appellate action.  

The issues of entitlement to service connection for hepatitis C and entitlement to an initial compensable rating for a perforated left tympanic membrane are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On February 23, 1979, the Veteran reported complaints of ringing in his left ear. 

2. In August 2015, the Veteran reported ringing in his ear since his period of active service.   


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

Entitlement to Service Connection for Tinnitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board further observes that the Veteran's lay testimony is of particular importance for this claim as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony. Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003). As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370   (2002). If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination. 

 The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system. 38 C.F.R. §§ 3.307 , 3.309(a). The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus ... as an 'organic disease[] of the nervous system.'" Fountain v. McDonald, 27 Vet. App. 258, 273 (2015). Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303 (b). Id.

The Board finds that service connection is warranted for tinnitus.  First, the evidence demonstrates that the Veteran has a current disability due to tinnitus.  The Veteran reported symptoms of recurrent tinnitus for at least 15 years during a December 2004 VA examination.  In August 2015, the Veteran reported "I had this ringing in my left ear throughout active duty service, upon and after discharge, and I still have it today on a constant basis."  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Second, the Board finds that the Veteran was exposed to acoustic trauma while on active duty.  While the December 2004 VA examiner indicated that the Veteran's audiometric test results did not show evidence of noise-induced cochlear damage, the Board notes that the Veteran reported noise exposure during military service from exposure to 10 kilowatt generators, the firing range, and loud exhaust fans within the communications trucks.  The Veteran also reported symptoms of ringing of his left ear during his period of active service.  Service medical records document that on February 23, 1979, the Veteran complained of ringing in his left ear.  The Board finds that this evidence indicates an inservice incurrence of tinnitus. The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2).  His statements are credible and are supported by his service treatment records and his January 1977 certification in generator maintenance.  

Finally, the Board finds that the Veteran's tinnitus had onset during service.  As noted above, the Veteran stated in his August 2015 letter that his tinnitus was present during service and has persisted since that time.  The Veteran's service treatment records document in-service symptoms and the Board notes that the Veteran reported a long standing history of tinnitus (over 15 years) during his 2004 VA exam.  The Board finds the Veteran's statements regarding when his recurrent tinnitus began to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Further, the December 2004 and July 2015 examiners do not discuss the Veteran's documented in -service complaints of ringing in the ears.  The July 2015 examiner does not even opine whether the Veteran's tinnitus could be related directly to service.  Based upon review of the evidence of record, the Board finds the Veteran's opinion related to the etiology of his tinnitus to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

In summary, the evidence establishes that the Veteran's current tinnitus was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, the Board finds that the remainder of the issues on appeal must be remanded for additional development prior to adjudication by the Board.  

With regard to the Veteran's claim for entitlement to service connection for hepatitic C, the Board finds that the duty to assist has not been fulfilled.  The Board notes that a medical opinion regarding a possible relationship between his current diagnosis of hepatitis C and his in-service inoculations received during his active service has not been obtained.  VA must provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In May 2015, the Board denied entitlement to service connection for hepatitis C and argued that the duty to obtain VA medical opinion had not been triggered as competent evidence of record of an association between hepatitis C and the Veteran's service was not of record.  However, the Court in Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), held that, while there must be competent evidence of a current disability and an indication (not necessarily from competent evidence) that the current disability relates to service, see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was an event in service.  Id.  Here, the evidence indicates that (1) the Veteran has a current diagnosis of hepatitis C; (2) that he was given immunizations in June 1976, and (3) a letter from the Director of the VA Hepatitis C National Program wrote, "it is the position of our office that transmission or hepatitis C related to improper use of jet injectors is biologically plausible, although it has never been proven. You are correct that blood tests for hepatitis C did not exist during the time that you served, so such a conclusion is would need to be based on the absence of other risk factors, and a plausible exposure event during military service."  The Board finds that this does constitute evidence of an indication that the Veteran's hepatitis C may be associated with his active service.  Accordingly, remand is required to obtain a VA medical opinion regarding the etiology of his current hepatitis C.

Additionally, the Board finds that a new opinion must be sought regarding the current severity of the Veteran's service-connected perforated left tympanic membrane.  The Board notes that the medical opinion provided in July 2015 did not provide a detailed description of the symptoms and resulting functional impact caused by the Veteran's service-connected perforated left tympanic membrane.  Further, it is unclear that the July 2015 examiner was qualified to opine as to the etiology of the Veteran's complaints of dizziness, pain, chronic infections and popping in the left ear as the December 2004 VA examiner indicated that the etiology of the Veteran's reported symptoms should be provided by an otolaryngologist.  Accordingly, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded an appropriate VA examination to determine the etiology of his current hepatitis C disability, to include as due to the immunizations he was provided in June 1976.  

The examiner is specifically asked to provide the following opinion: 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's current hepatitis C disability is due to, or the result of, any incident of his active service, to include the immunizations he was provided in June 1976. 

If providing a negative opinion, the examiner is asked to specifically discuss the following: the Veteran's laboratory findings from September 20, 1976; the Veteran's complaints of symptoms of flu-like symptoms, abdominal pain and diarrhea during service; and the statements provided by the Director of the VA Hepatitis C National Program in March 2005 and August 2005.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. The Veteran must be afforded an examination with an otolaryngologist to determine the current severity of his service-connected perforated left tympanic membrane.  The claims file, including all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

In addition, the examiner is ask to specifically opine whether the Veteran's symptoms of dizziness, pain, chronic infections and popping in the left ear are due to his service-connected perforated left tympanic membrane.  If providing a negative response, the examiner is asked to discuss the Veteran's diagnosis of tympanosclerosis on August 18, 1977 and impression of a "chronic perforation" on December 15, 1977.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


